[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-13012             FEB 3, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                             D.C. Docket No. 6:05-cr-00131-JA-GJK-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                versus

C. KEITH LAMONDA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (February 3, 2012)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Kyle Fletcher, appointed counsel for C. Keith LaMonda in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, the district court’s denial of

LaMonda’s motion for miscellaneous relief and its final judgment of forfeiture are

AFFIRMED, and LaMonda’s motion for the appointment of new counsel is

DENIED.




                                         2